DETAILED ACTION
Claims 1-9 and 11-12 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 19, 2020 and August 24, 2021 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 ise rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, lines 2-4 recites the limitation which renders the claim indefinite because specification recites that the heat-sealable material may be a thermoplastic polymer and can be applied as a coating, for example by extrusion coating or emulsion coating. Therefore it is not clear that it is the thermoplastic polymer that constitute the heat-

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
Claims 1-3, 6-7, and 9, are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Axrup et al. (U.S. Patent Application 2012/0251818 A1).
With regard to the limitations of claims 1, 3, and 9, Axrup discloses a heat-sealable packaging material (paragraphs [0009] - [0018]) that is free from aluminum in the form of a continuous foil or film (the example in paragraphs [0042]-[0047]), comprising a layer that comprises 100% by weight of microfibrillated cellulose (paragraphs [0043] - [0044]), wherein the layer comprising microfibrillated cellulose is laminated or coated with a heat-sealable material (paragraphs [0016] and [0045]).
With regard to the limitations of claims 1 and 6, Axrup does not disclose a layer that comprises at least 60% by weight of microfibrillated cellulose. 
It is noted that the amount of microfibrillated cellulose in the layer is a result effective variable, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     


prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05 [R-5].
Furthermore it is noted that “Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
It is noted the following. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
Furthermore it is noted the following. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. “The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.”).
With regard to the limitations of claim 2, Axrup discloses that the paperboard sheets, both coated with MFC and the one which is untreated, were thereafter laminated with totally 24 gsm PE (11+13 gsm, melt temperature 311/2920C, speed 310 m/min Borealis CA 7230) on the top side in a full scale laminator by attaching the sheets to the web (paragraph [0045]).

Also Axrup discloses the process wherein the second layer is added to the first layer by coating and that the third layer is added to the second layer by lamination or extrusion coating (claim 9).
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	        Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Axrup et al. (U.S. Patent Application 2012/0251818 A1) as applied to claims 1-3, 6-7, and 9 above and further in view of Curler et al. (U.S. Patent 3,445,324).
The disclosure of Axrup’s reference resided in § 4 is incorporated herein by reference.   
With regard to the limitations of claims 4-5, Axrup does not disclose that at least one side of the heat-sealable packaging material is provided with a coating that prevents the at least one side from adhering to a heated metal surface, wherein the coating is selected from  the group of the species.
Curler discloses a flexible wrapping material resistant to flex cracking and pin hole development and impervious to gas and moisture made by bonding a sheet of biaxially oriented polypropylene to one surface of a sheet of cellophane coated at least on one side with vinylidene chloride copolymer (Saran) and bonding low density 
Curler discloses that in the laminate, which uses relatively inexpensive materials, the cellophane provides a non-thermoplastic base layer which gives good performance over a broad range of sealing temperatures without burn-through, and has good strength and stretch resistance which is desirable; the Saran, used, supplies a good barrier against the passage of gases and vapors; the inside polyethylene coating also adds to the moisture barrier and, in addition, serves as a heat-sealing medium for package closure; the outer polyethylene coating or layer 12 again adds to the moisture barrier, but, more importantly, serves, with the inside polyethylene layer 10, to confine the cellophane layer 11 in sandwich fashion, and, thereby, through the flexible properties of the polyethylene, give physical interface support to the more brittle cellophane layer contained there between; and the exterior layer 13 serves the purpose of allowing the polyethylene-encased cellophane to be satisfactorily used in conventional heat-sealing machines, since it has a melting point above that of the adjacent polyethylene. 
The oriented polypropylene film used for the outside layer 13, which polypropylene is preferably biaxially oriented, has the advantage of being tough, flexible stretch-resistant, and resistant to surface abrasion, while also preventing sticking of the wrapper to the heat-sealing bars on the packaging machine (col. 4, line 74 through col. 5, line 24). 
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to employ all of the above mentioned features 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Axrup et al. (U.S. Patent Application 2012/0251818 A1) as applied to claims 1-3, 6-7, and 9 above and further in view of Waldherr (U.S. Patent Application 2011/0167763 A1).
The disclosure of Axrup’s reference resided in § 4 is incorporated herein by reference.   
With regard to the limitations of claims 11-12, Axrup discloses a method for heat-sealing a packaging product comprising a heat-sealable packaging material according to claim 1 of the claimed invention (see reasoning above), wherein the material to be sealed is free from aluminum in the form of a continuous foil or film.
The invention according to claims 11-12 differs from the method disclosed by Axrup in that the packaging material is brought into close proximity or into contact with a surface that can be heated by induction, thereby heating and sealing, under applied pressure, the packaging product. Due to these features existing equipment for induction heat-sealing can readily be used for heat-sealing of a packaging material according to the present invention. 
With the background of Axrup, the skilled person is posed with the problem to provide a method in which existing equipment for induction heat sealing can be used for heat-sealing of a packaging material according to the present invention, wherein the material to be sealed is free from aluminum in the form of a continuous foil or film.
 The skilled person will use the teachings of Waldherr since it discloses a method for induction heat-sealing of a packaging material which is free from aluminum in the form of a continuous foil or film.
	With the background of Axrup, the person skilled in the art posed with the problem to provide a method in which existing equipment for induction heat sealing can be used for heat-sealing of a packaging material according to the present invention would use the teachings of Waldherr and adjust the method of Axrup by bringing the packaging material into close proximity or into contact with a surface that can be heated by induction, thereby heating and sealing, under applied pressure, the packaging product and thereby arrive at the invention according to claims 11-12.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764